 FRANCIS I. DU PONT AND COMPANY57has sufficient representative interests among those employees."' Inthe instant case, we have administratively determined that the Peti-tioner has -failed to make the necessary showing of interest amongthe production employees and blacksmiths.We shall, therefore, notdirect an election for these employees.[Text of Direction of Election omitted from publication.]n SeeTin Processing Corporation,96 NLRB 300, at p. 303;Standard&Poor's Corpora-tion,95 NLRB 248, at pp. 249, 250.Francis I. Du Pont and Companyand,Western Broker Divisionof Commercial Telegraphers Union,AFL, Petitioner.Case No.13-RC-4.42. July 7,1955-DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Allen P. Haas, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certainemployees of the Employer.3,A question affecting commerce exists concerning the representa-tion of employees of the Employer within themeaningof Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Petitionerseeks aunit of telegraphic employees at the Em-ployer's 62 offices in California, Delaware, Florida, Illinois,Indiana,Iowa, Kansas, Louisiana, Minnesota, Missouri, Ohio, Oklahoma, Ne-braska, New Jersey, New York, North Carolina, Pennsylvania, Ten-nessee,Texas,Wisconsin, and the District of Columbia, includingtelegraphers, teletypists, and trainees, but excluding all other em-ployees, professional employees, and all supervisors as defined in theAct.The Employer contends that the only appropriate unit shouldbe confined to the telegraphic employees at its Chicago, Illinois, office.The Employer is a partnership with its principal offices in NewYork, New York, where it operates as a broker and dealer in securitiesand commodities and is a member of various national and localsecurities and commodities exchanges.Prior to April 1, 1954, theEmployer maintained offices in 10 States and the District of Columbiaunder the Francis I. Du Pont title, with its main offices in New YorkCity where it dealt primarily in the sale and purchase of stocks.Oilthat date, the Employer acquired the business of JamesE. Bennett113 NLRB No. 6. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARD& Co., having offices in 12 States and a main office in Chicago, Illinois,where Bennett engaged primarily in the sale and purchase of com-modities.No history of collective bargaining exists for the originalDu Pont employees.However, the Petitioner has, since its certifica-tion in 1944, represented the telegraphic employees of the formerBennett firm on a systemwide basis under a contract which is cur-rently in effect and which will run until February 15, 1956.With the merger of the Bennett and Diu Pont organizations, thepartners of the respective firms have become partners of the Employer,the profits of both firms represent the profits of the Employer, and theoperating methods of Bennett are being attuned to the more modernmethods employed by Du Pont. As a result of the merger, the formerBennett office in New York City has been closed and the business ofthat office is now transacted by the New York City office of Du Pont.Moreover, the Employer testified that, at the time of the hearing,larger quarters had been acquired in Chicago in which the Du Pontand Bennett offices in that city have been, or are about to be, consoli-dated.With the consolidation of these Chicago offices, all telegra-phers, teletypists, and trainees of both organizations will be subject tothe same supervision and conditions of employment.All of the Employer's offices are connected by a wire service whichis operated by the telegraphers and teletypists here sought.At themain offices in Chicago and New York City, and those in large metro-politan centers, the telegraphic employees devote practically all theirtime to transmitting orders from customers, receiving confirmationsof orders placed, and monitoring the wires for current market quota-tions.In the smaller branch offices, telegraphic employees spendfrom 50 to 55 percent of their time marking quotations on the boards,performing bookkeeping chores, and handling bank deposits, althoughbasically their duties concern the transmission of orders and the receiptof market intelligence.The record discloses that orders placed forcommodities at a former Du Pont office are transmitted to the mainoffice of the former Bennett organization in Chicago for fulfillment andthat orders for securities placed at a former Bennett office are sent tothe main office of the former Du Pont firm. In each case, the teleg-raphers and teletypists employ the appropriate symbols and standardsfor transmission of the orders nvlach are indigenous to the respectivetransactions.While telegraphic personnel are hired and discharged by branchmanagers, it appears that overall personnel policies, including wagedeterminations and promotions, emanate ultimately from the per-sonnelmanager and the partners of the Employer. The recordfurther discloses that uniform pension, sickness, life insurance, andbonus plans apply to all employees in the requested unit, and that,while hours of work differ among the offices because of their location FRANCIS I. DU PONT AND COMPANY59in various time zones, there is a uniform workweek for all telegraphicpersonnel.In view of the foregoing, including the integrated nature of theEmployer's operations,' and the community of interests and duties ofthe telegraphic employees, we find, contrary to the Employer's con-tention, that a systemwide unit of telegraphers, teletypists, andtrainees at the Employer's offices throughout the United States isappropriate for the purposes of collective bargaining.'Accordingly, we find that the following employees constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :All telegraphic employees at the Employer's 62 offices in California,Delaware, Florida, Illinois, Indiana, Iowa, Kansas, Louisiana, Min-nesota,Missouri, Ohio, Oklahoma, Nebraska, New Jersey, New York,North Carolina, Pennsylvania, Tennessee, Texas,Wisconsin, andtheDistrict of Columbia, including telegraphers, teletypists, andtrainees, but excluding all other employees, professional employees,and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]MEMBER RODGERS, dissenting :Unlike my colleagues, I would find the unit sought by the Petitionerinappropriate.The Petitioner requested an election in a nationwideunit of telegraphic employees.The facts indicate no reasonable basisto support such a unit.The Company's offices are located in widelyseparated geographical locations; there is no interchange of employeesamong these offices; there is no contact between the employees of oneoffice and those of another; some offices specialize in commodities andsome in securities; operators are not hired centrally, but by managersat the various locations; wage adjustments are effectively recom-mended by each manager, who has autonomy in these matters; thebonus plan affecting Du Pont offices is different from that affectingthose of the Bennett offices ; supervision of employees rests with themanager of each individual location; and duties of employees varyfrom office to office. In short, the facts indicate no centralization withrespect to either labor relations policies or supervision.There is an added factor.Of the 111 employees in the unit sought,47 were formerly employed by Bennett. The Employer acquired theBennett operations in April 1954.The Bennett employees were thesubject of a bargaining history based upon a consent election, and acollective-bargaining agreement with respect to those employees iscurrently being recognized by the Employer.However, there hasSeeSouthwestern Bell Telephone Company,108 NLRB 1106.SeeUhlmannGrainCompany,50 NLRB' 70, in which theBoard expressed a policyfavoring systemwideunitsin the bi okerage business 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDnever been any bargaining representative for any of the employees inthe classifications involved in the Du Pont offices.By peremptorilymerging the two groups,in its direction of election the majority pre-cludes the Du Pont employees from a self -determination election.In the light of the absence of integrated control of labor relationsand supervision, the absence of a bargaining history for the Du Pontemployees, a current collective-bargaining agreement covering theBennett employees, and the fact that the Board has not in the pastexpressed any policy favoring systemwide units in the brokerage busi-ness,3 which, concededly, is not a public utility nor comparable to apublic utility, I perceive no valid basis for the majority's unit deter-mination,and would therefore dismiss the petition.CHAIRMAN FARMER and MEMBER LEEDODI took no part in the con-sideration of the above Decision and Direction of Election.3Uhlmann Giatn Company,50 NLRB 76,decided more than 12 years ago,and reliedon by the majority doesnotexpress a Board policy favoring systemwide units in the broker-age business.As the Board's decision in that case makes clear,it was decided on the factualcircumstances therein present,and not on any Boaid policy as such with respect to thebrokerage industry.A. C. Lawrence Leather Company, a Division of Swift and Com-pany, PetitionerandInternational Fur and Leather WorkersUnion of the United States and Canada and Its Local 33A. C. LawrenceLeather CompanyandLocal 33, Leather Work-ers Organizing Committee,CIO, Petitioner.Cases Nos. 1-R111-205 and 1-RC-3987. July 7,1965DECISION AND DIRECTION OF ELECTIONUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph Lepie, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the board finds : 11.The Employer is engaged in commerce within the meaning ofthe Act.2.At the hearing, over the objection of the petitioning Union,Amalgamated Meat Cutters and Butcher Workmen of North America,AFL, and its Local 33-L were permitted to intervene based upon analleged contractual relationship with the Employer covering theIUnder the ciicumstances of this case,as noted herein,we find without merit the Inter-venor's contentionthat theinstant petitions should be dismissed until such time as theCIO-AFL "noraiding" agicenient is fully processedAs the record and briefs in thisproceeding adequately present the issues and the positions of the parties, the Intervenor'srequest for oral argument before the Boaid is hereby denied.113 NLRB No. 10.